Citation Nr: 1433499	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  12-17 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUE

Entitlement to special monthly compensation (SMC) at the housebound rate.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran, R.C. and S.C.




ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from November 1957 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the RO.  

In June 2011, a hearing was held before a Decision Review Officer (DRO).  

A videoconference hearing was scheduled in November 2012.  The Veteran did not report but requested to reschedule.  The hearing was rescheduled for March 2013.  Information in the Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran was a "no show."  

The Veteran has not submitted request to reschedule and his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

Additional evidence was received following the June 2012 statement of the case.  Considering the favorable decision herein, a remand for RO consideration is not necessary.  See 38 C.F.R. § 20.1304 (2013).  

The VBMS and Virtual VA folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran is shown as likely as not to be permanently housebound by reason of service-connected disability.  



CONCLUSION OF LAW

The criteria for the assignment of SMC at the housebound rate are met.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i)(2) (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision herein, a detailed discussion as to how VA satisfied its duties to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  


Analysis

In June 2009, the RO denied entitlement to SMC at the housebound rate.  The Veteran disagreed and perfected this appeal.  

Special monthly compensation is payable at the (s) rate if a Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 C.F.R. § 3.350(i)(2).

In Bradley v. Peake, 22 Vet. App. 280 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the provisions of section 1114(s) do not limit a "service-connected disability rated as total" to only a schedular 100 percent rating. 

This finding allows a total disability rating based on individual unemployability (TDIU) to serve as the "total" service-connected disability, if the TDIU entitlement was solely predicated upon a single disability for the purpose of considering entitlement to SMC at the (s) rate.  The Court was clear that the requirement for a single "service-connected disability rated as total" cannot be satisfied by a combination of disabilities. 

Multiple service-connected disabilities that combine to 70 percent or more and establish entitlement to a TDIU under 38 C.F.R. § 4.16(a) cannot be treated as a single "service-connected disability rated as total" for purposes of entitlement to SMC at the (s) rate.

The Veteran is currently service-connected for depressive reaction associated with anxiety (70 percent); obstructive lung disease (10 percent); peptic ulcer disease with hypertrophic duodenitis (10 percent); and hypertension (noncompensable).  TDIU was granted effective on October 19, 1994.  

 A review of the claims folder shows that the TDIU rating was based solely on the Veteran's service-connected psychiatric disorder.  See Supplemental Statement of the Case dated on October 31, 1995.  

Because the total rating is the result of one service-connected disability, the Board must consider whether the criteria for statutory housebound or housebound in fact are met.  

The Veteran does not have additional service-connected disabilities independently rated at least 60 percent disabling and entitlement to SMC at the housebound rate is not warranted under 38 C.F.R. § 3.350(i)(1).  

Regarding whether he is housebound in fact, the Veteran has submitted various statements and testimony that he cannot drive or leave his house except for medical appointments.  He reports severe chronic pain related to nonservice-connected disabilities and also impairment related to his service-connected psychiatric disorder.  

A May 2010 office visit note from Dr. G.H. indicates that the Veteran asked him to sign a form that he was homebound, which he was.  The physician further stated that he was unable to drive or get around by public transportation.  Impression included that of bipolar depression, posttraumatic stress disorder (PTSD), and attention deficit hyperactivity disorder (ADHD).

In June 2010, the Veteran submitted a VA Form 21-4138, which included statements from medical providers.  Dr. J.G. stated that the Veteran was homebound due to intractable back, neck and extremity pain.  

Dr. G.H. stated that the Veteran was limited, homebound, and unable to drive because of needed medication.  He had reduced concentration and impaired memory and was being treated for bipolar depression and PTSD.  

A statement from Dr. J.G., received in June 2011, indicates that the Veteran was being treated for cervical and lumbar disorders and psychiatric disorders.  He stated that the Veteran was stable but the psychological issues of the PTSD increase the suffering component of pain.  The Veteran was able to manage most of his activities of daily living, but rarely left the home except for medical appointments.  

On review, the Veteran appears to have significant nonservice-connected disabilities that limit his ability to leave his home.  Notwithstanding, the record also contains numerous statements that suggest he is substantially confined to his dwelling due to psychiatric disorders.  That is, he is generally unable to leave his home except for appointments.  

The Board observes that several of the statements reference PTSD or other psychiatric disorders and that the Veteran is not service-connected for those disabilities.  

The Board notes, however, that when it is not possible to separate the effects of the service-connected condition from the nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor and that such manifestations be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

On review, and with resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran is permanently housebound by reason of service-connected psychiatric disability.  See 38 C.F.R. § 3.102.  

Thus, entitlement to SMC at the housebound rate is established.  


ORDER

Entitlement to SMC at the housebound rate is granted, subject to the laws and regulations governing the award of disability benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


